The opinion of the- court was delivered by
Collamer, J.
Was this judgment void ? No irregularity - or informality can render a judgment void, and so make all concerned tresspassers, when the judgment has been rendered by a court of competent jurisdiction and the parties have had due notice. It is to be recollected this is not a proceeding to reverse the judgment.
But it is insisted that really and in fact the defendant had no notice, and there was no precept. To show this the defendants, suggesting diminution, produced another copy of record, which they insist is of the same judgment, and shows it void. Their indentity is not certain, and this oblique manner of impeaching and reversing a judgment cannot be sustained unless in may be evidence to show it void, in fact. On examination of this paper we discov*209er nothing of that character. Hart had notice was present and ,thé whole course was taken by his consent. It is obvious the justice but attempts to detail the course of proceedings too frequently indulged before justices, especially by lawyers, of taking one exception or dilatory proceeding after another, and on being paid cost, waiving the objection. And though such is not precisely the language used, such is its effect. Such waiver may as well take place by consent after a nonsuit as after a judgment sustaining a plea in abatement, which is constantly done. Indeed after the waiver of the objection, the justice may treat it, together with all that resulted from it, as if it had never existed. The proceedings were in paper and when the justice came to make up his record he was well justified in making it up as he delivered it to the plaintiff.

Thrall for plaintiff.


Button, Merrill and Ormsbee for defendants.